      Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

RICHARD EMANUEL,          )
                          )
    Plaintiff,            )
                          )
v.                        )                  Case No. 2:17-cv-658-ALB
                          )
ALABAMA STATE UNIVERSITY, )
                          )
    Defendant.            )

                  MEMORANDUM OPINION AND ORDER

       This is an employment discrimination lawsuit between Richard Emanuel

(“Plaintiff”) and his former employer Defendant Alabama State University (“ASU”).

This matter comes before the court on ASU’s Motion for Summary Judgment. (Doc.

29). The motion has been fully briefed and is ripe for decision.

I.     JURISDICTION AND VENUE

       Subject matter jurisdiction is conferred by 28 U.S.C. § 1331 as to Plaintiff’s

federal causes of action. The parties do not contest personal jurisdiction or venue,

and there are adequate allegations to support both. See 28 U.S.C. § 1391.

II.    STANDARD OF REVIEW

       Summary judgment is appropriate when the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED.R.CIV.P. 56(a). The Court views the evidence, and all reasonable
     Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 2 of 10




inferences drawn therefrom, in the light most favorable to the nonmoving party.

Jean-Baptiste v. Gutierrez, 627 F.3d 816, 820 (11th Cir. 2010).

       The party moving for summary judgment “always bears the initial

responsibility of informing the district court of the basis for the motion.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). This responsibility includes identifying

the portions of the record illustrating the absence of a genuine dispute of material

fact. Id. Alternatively, a movant who does not have a trial burden of production can

assert, without citing the record, that the nonmoving party “cannot produce

admissible evidence to support” a material fact. Fed. R. Civ. P. 56(c)(1)(B); see also

Fed. R. Civ. P. 56 advisory committee's note (“Subdivision (c)(1)(B) recognizes that

a party need not always point to specific record materials.... [A] party who does not

have the trial burden of production may rely on a showing that a party who does

have the trial burden cannot produce admissible evidence to carry its burden as to

the fact.”).

       If the movant meets its burden, the burden shifts to the nonmoving party to

establish - with evidence beyond the pleadings - that a genuine dispute material to

each of its claims for relief exists. Celotex Corp., 477 U.S. at 324. A genuine dispute

of material fact exists when the nonmoving party produces evidence allowing a

reasonable fact finder to return a verdict in its favor. Waddell v. Valley Forge Dental

Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001).

                                          2
       Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 3 of 10




III.    BACKGROUND

        Plaintiff is a Caucasian male who began his employment with ASU on August

19, 2002, as an Assistant Professor of Speech Communications. Over the course of

his career at ASU, Plaintiff was twice promoted, granted tenure, and held the

position of Professor of Speech Communications. In his Complaint, Plaintiff alleged

that although he “has received salary increases during his tenure with ASU, his

salary [at the time he filed his Complaint] is still lower than it would have been in

the absence of discriminatory compensation decisions made throughout his career

with ASU.” (Doc. 20 ¶ 22).

        Plaintiff filed a complaint with the Equal Employment Opportunity

Commission (“EEOC”) on September 7, 2016, alleging race and gender

discrimination. The EEOC issued a Notice of Right to Sue letter to Plaintiff on June

29, 2017. On August 8, 2018, ASU informed Plaintiff that it had selected an African-

American female professor instead of him as the Communication Department Chair,

“a position for which he applied after filing the [EEOC complaint], and for which

he was, objectively, more qualified.” (Doc. 20 ¶ 37).

        Plaintiff filed a Complaint in this court on September 29, 2017. In the

Amended Complaint, Plaintiff averred the following counts:

        Count I – Race Discrimination under Title VII of the Civil Rights Act
        of 1964, as amended (“Title VII”).
        Count II – Race Discrimination under 42 U.S.C. §1981 of the Civil
        Rights Act of 1964, as amended (“1981”).
                                         3
      Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 4 of 10




       Count III – Gender Discrimination under Title VII.
       Count IV – Violation of the Equal Pay Act.
       Count V – Retaliation under Title VII.

       Plaintiff retired from ASU effective July 31, 2018.


IV.    DISCUSSION

       A. Race Discrimination under Section 1981

       ASU argues that Plaintiff's § 1981 race discrimination claim in Count II of the

Amended Complaint is due to be dismissed because it is asserted against ASU, an

arm of the State of Alabama that is not a “person” subject to suit through § 1983 for

violations of § 1981. Plaintiff does not respond to this argument, effectively

conceding it. In any event, the court agrees with Defendant that a § 1981 claim

cannot be brought against ASU because it is not a “person” subject to suit under §

1983. See Lapides v. Bd. of Regents, 535 U.S. 613, 617, 122 S.Ct. 1640, 152 L.Ed.2d

806 (2002) (holding that “a state is not a ‘person’ against whom a § 1983 claim for

money damages might be asserted”); Carr v. Bd. of Regents of the Univ. Sys., 249

Fed.Appx. 146, 148 (11th Cir.2007) (finding that a state entity is not a “person”

subject to suit under § 1983); see also Bryant v. Jones, 575 F.3d 1281, 1288 n. 1

(11th Cir.2009) (finding that any claim against a state actor for a § 1981 violation

must be asserted under § 1983).

       ASU is not a “person” subject to suit for violations of § 1981 asserted against

a state actor under § 1983. Further, the Supreme Court has held that Eleventh
                                          4
     Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 5 of 10




Amendment immunity bars § 1983 suits against state governmental entities in

federal court due to Congress's lack of clear intent to abrogate Eleventh Amendment

immunity for claims brought pursuant to § 1983. See Quern v. Jordan, 440 U.S. 332,

99 S.Ct. 1139, 59 L.Ed.2d 358 (1979). For these reasons, Plaintiff's § 1981 claim for

race discrimination is due to be dismissed.

      B. Race and Gender Discrimination under Title VII

      Discrimination claims involving circumstantial evidence are analyzed under

the framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93

S.Ct. 1817, 36 L.Ed.2d 668 (1973). Under McDonnell Douglas, if Plaintiff

establishes a prima facie case, the burden then shifts to the employer to provide

“legitimate, nondiscriminatory reasons for the challenged employment action.”

Combs v. Plantation Patterns, 106 F.3d 1519, 1528 (11th Cir.1997). Defendant’s

burden is “exceedingly light,” and Defendant must merely proffer a non-

discriminatory reason for the adverse employment action, not prove it. Meeks v.

Computer Assocs. Int'l, 15 F.3d 1013, 1019 (11th Cir.1994) (quoting Perryman v.

Johnson Prods. Co., Inc., 698 F.2d 1138, 1142 (11th Cir.1983)). “If the employer

satisfies its burden by articulating one or more reasons, then the presumption of

discrimination is rebutted, and the burden of production shifts to the plaintiff to offer

evidence that the alleged reason of the employer is a pretext for illegal




                                           5
     Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 6 of 10




discrimination.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir.

2004)(citation omitted).

      ASU effectively concedes that Plaintiff has made a prima facie showing that

ASU discriminated against him on the basis of his race and gender by paying him

less than a similarly situated female African-American employee, specifically, Dr.

E-K Daufin, another communications professor at ASU. (Doc. 30 at 38-39, 43). ASU

acknowledges that Dr. Daufin earned more than Plaintiff and held the same position,

but argues that because it has offered legitimate, non-discriminatory reasons for the

disparity, that Dr. Daufin and Plaintiff are not similarly situated. (Doc. 30 at 39 &

43). ASU offers no legal authority or argument for this apparent conflation of

identifying a comparator and the burden-shifting framework of Title VII. ASU

neglects otherwise to provide any argument that Dr. Daufin is not a similarly situated

employee or that Plaintiff failed to meet his respective burdens to establish a prima

facie case of race and gender discrimination.

      As to both gender and race discrimination, ASU argues that Plaintiff “made

less than Dr. Daufin because of a 2006-2007 rank adjustment [which was] given to

all faculty when Plaintiff Emanuel was an Associate Professor and Dr. Daufin was

a full Professor.” (Doc. 30 at 44). Plaintiff argues in response with evidence that in

2009, “ASU adopted the 2009-10 Salary Schedule, which replaced all previous

salary consideration,” two years after the rank adjustment upon which ASU relies to

                                          6
     Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 7 of 10




excuse the discrepancy. (Doc. 37 at 34). There is a genuine issue of material fact as

to whether the non-discriminatory reasons offered by ASU are pretextual.

Accordingly, ASU’s motion for summary judgment as to Plaintiff’s Title VII gender

and race discrimination claims is due to be denied.

      C. Equal Pay Claim

      ASU argues similarly that it is entitled to summary judgment on Plaintiff’s

claim of a violation of the Equal Pay Act.

             To establish a prima facie case of discrimination under the Equal
      Pay Act, a plaintiff must show that his or her employer paid employees
      of the opposite sex “for equal work on jobs the performance of which
      requires equal skill, effort, and responsibility, and which are performed
      under similar working conditions.” 29 U.S.C. § 206(d)(1); accord
      Corning Glass Works v. Brennan, 417 U.S. 188, 195, 94 S.Ct. 2223,
      2228, 41 L.Ed.2d 1 (1974). Notably, because the prima facie case does
      not require a showing of an employer's discriminatory intent, the Act
      provides “a form of strict liability.” Miranda v. B & B Cash Grocery
      Store, Inc., 975 F.2d 1518, 1533 (11th Cir. 1992) (citing Mitchell v.
      Jefferson Cnty. Bd. of Educ., 936 F.2d 539 (11th Cir.1991)).


             Once a plaintiff establishes a prima facie case, the Act allows a
      defendant to show, by a preponderance of the evidence, that the
      disparate salaries are caused by a “seniority system,” a “merit system,”
      a production-quota system, or “any factor other than sex.” 29 U.S.C. §
      206(d)(1); accord Irby v. Bittick, 44 F.3d 949, 954 (11th Cir. 1995).
      The employer's burden of proof on these affirmative defenses is
      “heavy,” because it “must show that the factor of sex provided no basis
      for the wage differential.” Mulhall v. Advance Sec., Inc., 19 F.3d 586,
      590 (11th Cir.1994) (citations omitted).

             If a defendant proves one of these affirmative defenses, the
      plaintiff's claim can survive a motion for summary judgment only if the
                                         7
     Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 8 of 10




      plaintiff shows with affirmative evidence that the reason offered for the
      pay disparity was pretextual or was offered as a post-event justification.
      Schwartz v. Fla. Bd. of Regents, 954 F.2d 620, 623 (11th Cir. 1991).

Edwards v. Fulton Cty., Ga., 509 F. App'x 882, 885 (11th Cir. 2013).

      ASU makes the same argument that it advanced as to the Title VII claims, i.e.,

that “there are factors other than Plaintiff’s gender which provide a basis for the

wage differential. Specifically, ASU paid Dr. Daufin more than Plaintiff Emanuel

because of rank adjustments received during the 2006-2007 school years when

Plaintiff was an Associate Professor and Dr. Daufin was a Professor.” (Doc. 30). As

with the Title VII claims, evidence that the 2009-10 ASU Salary Schedule replaced

all previous salary considerations demonstrates that there is a genuine issue of

material fact as to whether the non-discriminatory reasons offered by ASU are

pretextual. Accordingly, ASU’s motion for summary judgment as to Plaintiff’s

Equal Pay Act claim is due to be denied.

      D. Retaliation

      A plaintiff must first make a prima facie case of retaliation under Title VII by

showing that: “(1) [he] engaged in an activity protected under Title VII; (2)[he]

suffered an adverse employment action; and (3) there was a causal connection

between the protected activity and the adverse employment action.” Crawford, 529

F.3d at 970. “[S]ummary judgment ... is appropriate if [the plaintiff] fails to satisfy

any one of the elements of a prima facie case.” Turlington v. Atlanta Gas Light Co.,

                                           8
     Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 9 of 10




135 F.3d 1428, 1433 (11th Cir.1998). The same McDonnel Douglas burden-

shifting analysis then applies, requiring the defendant to proffer a nondiscriminatory

reason, and then the plaintiff to show that the proffered reason is pretextual. Id. The

plaintiff can demonstrate pretext by exposing “weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions” in the defendant's reasoning.

Springer v. Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344, 1348 (11th

Cir.2007).

      ASU argues that Plaintiff “cannot establish a prima facie case of

discrimination because he cannot show that there is some causal relation between

him not receiving Chair of the Communications Department position and engaging

in his protected activity by filing a Charge of Discrimination on September 7, 2016.”

(Doc. 30). ASU acknowledges that temporal proximity between a protected activity

and the adverse employment action may prove causation. See Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (“The burden of causation can

be met by showing close temporal proximity between the statutorily protected

activity and the adverse employment action.”). While the lapse of time is substantial

between Plaintiff filing the EEOC charge in September 2017 and the selection of the

Communication Department Chair in August 8, 2017, the selection was just a few

days after the EEOC issued the Notice of Right to Sue letter to Plaintiff on June 29,

2017. This tight temporal proximity between the EEOC’s decision on Plaintiff’s

                                          9
     Case 2:17-cv-00658-ALB-SMD Document 45 Filed 07/18/19 Page 10 of 10




statutorily protected activity and ASU’s decision not to promote Plaintiff, viewed in

the light most favorable to Plaintiff, satisfies not only the element of temporal

proximity for prima facie causation, but also serves as a substantial reason to view

ASU’s proffered rationale of selection based on the candidates’ dispositions as

pretextual. Accordingly, ASU’s motion for summary judgment as to this issue is due

to be denied.

V.    Conclusion

      Based on the foregoing, it is ORDERED that Defendant ASU’s Motion for

Summary Judgment (Doc. 29) is GRANTED IN PART as to Plaintiff’s § 1981

race discrimination claim, and DENIED as to all other remaining claims.

      DONE and ORDERED this 18th day of July 2019.




                                            /s/ Andrew L. Brasher
                                       ANDREW L. BRASHER
                                       UNITED STATES DISTRICT JUDGE




                                         10
